Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                     Response to Amendments
The amendment and response  filed on January 26, 2022, to  the Non-Final Office Action dated October 26, 2021 has been entered.  Claims 1-8  are amended. As a result, claims 1 -8  are pending in this application.      
                                     Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 11, 2021, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.    
                                      Response to Arguments
Applicant’s amendments to the claim language has satisfied/rendered mute the 112(f) interpretation outlined in the previous Office Action.
Applicant’s arguments and amendments, see pages 9 -14, filed January 26, 2022, with respect to the 35 U.S.C. § 103 rejection based on Mimura et al (US-20190291744-A1)  and Halder et al (US-20170297576-A1) have been considered and are persuasive.  The 35 U.S.C. § 103 rejection of claims 1-8 has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of further limiting amendments made, changing the scope of the claimed invention. 
                                             
                                            Claim Rejections -- 35 U.S.C. § 103
                                       
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mimura et al (US-20190291744-A1) (“Mimura”) and Yu Yan (US-20190146495-A1)(“Yan”).
        As per claim 1, Mimura discloses a vehicle control device, comprising one or more processors that execute computer-executable instructions stored in a memory, wherein the one or more processors execute the computer-executable instructions to cause the vehicle control device (Figure 1) to:
  instruct initiation of automated driving of a host vehicle by an operation of a vehicle occupant (Mimura at Para. [0006] discloses “a mode setter (124) configured to set a mode of the automated driving which is executed by the automated driving controller and to set the mode of automated driving to an exchangeable mode in which an occupant who sits in a driver seat”.);
  set a destination by an operation of the vehicle occupant, together with generating a travel route to the destination in accordance with setting of the destination (Mimura at Para. [0055] which discloses “a destination input by an occupant using the navigation HMI 52 with reference to the first map information 54.”);
  specify a travel position of the host vehicle (Mimura at Para. [0100] which discloses “lane keeping in which the host vehicle M is caused to run without departing from the running lane is a running state in which the predetermined conditions are satisfied.”); and
  set an automated driving state, together with performing a travel control for the host vehicle in accordance with the automated driving state (Mimura at Figure 1 and Para [0101] which discloses “information indicating whether the running state satisfies the predetermined conditions is stored in the storage device included in the automated driving controller 100.”);
   set the automated driving state to a first automated driving state in which the host vehicle is made to travel by the automated driving to the destination, in a case that   the initiation of automated driving is instructed in a state in which the destination has been set ( Mimura at Para. [0078] which discloses “exchangeable mode is an automated driving mode in which the host vehicle M is controlled such that the running state or behavior of the host vehicle M is more stable than that in other automated driving modes.” Further, in Para. [0076] which discloses “mode setter 124 determines an automated driving mode on the basis of an event, a target path, or the like which is determined by the behavior plan creator 123.”);
  set the automated driving state to a second automated driving state in which the host vehicle is made to travel by the automated driving along a road, in a case that   the initiation of automated driving is instructed in a state in which the destination has not been set (Mimura at Para. [0066] which discloses ” behavior plan creator 123 determines events which are sequentially performed in automated driving such that …  a following running event in which a vehicle runs to follow a preceding vehicle”.); and
Mimura does not explicitly disclose transitioning from a first to a second driving state when a “ current travel position lies outside of the travel route”. 
      Yan in the same field of endeavor discloses controlling and  operating a vehicle in one or more driving states.  Yan discloses a vehicle control apparatus that may fully control a vehicle without any operation of the driver (that is, human) and/or may partially control the vehicle with inputs from the driver. Yan discloses at least an autonomous mode and a manual mode for operation of the vehicle.  See Abstract, Figures 1 and 5, and Para. [0024].
  In particular Yan discloses process to cause the automated driving state to transition from the first automated driving state to the second automated driving state (Yan at Para. [0062] discloses “the controller 7 instructs the autonomous drive apparatus 2 to terminate the AD mode to switch to the MD mode with an active safety assistant system and/or a passive safety assistant system.”), in a case that a current travel position lies outside of the travel route during the travel control in the first automated driving state (Yan at Figure 5, “route recalculation process performs recalculation if the subject vehicle during the AD mode has deviated from the original route”, and Para. [0040] which list some reasons why the travel position lies outside the travel route:  “the subject vehicle has missed an exit guided by the original route due to some reason such as occurrence of traffic accident, existence of obstacles, or road construction”). 
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle controller of Mimura to include the driver assistance system with travel route correction of YAN, since the ability to comprehensively and effectively address various conditions encountered by vehicles leads to better matching of traffic flow with the control state of the vehicle. Those in the art would be motivated to combine the driver assist system  of Yan  with the vehicle controller of Mimura, since Yan states, in Para. [0065], that such a modification would result in an increase and a more useful driving system that meets the demand of the driver with improved convenience.

As per claim 2, Mimura and Yan disclose a vehicle control device according to claim 1, wherein:
 after the automated driving state has transitioned from the first automated driving state to the second automated driving state, the  one or more processors cause the vehicle control device to generate a new travel route to the destination (Yan at Para. [0006] discloses that “navigation apparatus is configured to (i) suggest an original route when the driver sets the destination, (ii) suggest an alternative route with a first estimated arrival time when the vehicle deviates from the original route”.); and
in a case that the current travel position lies inside of the new travel route, the   one or more processors cause the vehicle control device to cause the automated driving state to transition from the second automated driving state to the first automated driving state (Yan at Para. [0053] discloses “the route recalculation process recalculates an alternative route that enables to keep the AD mode, based on the current position, the destination position, the determination result of the surrounding environment determination process and the determination result of the speed check process.”).  
As per claim 3, Mimura and Yan disclose a vehicle control device,   the one or more processors cause the vehicle control device to issue a notification to the vehicle occupant that the automated driving state will be changed when the automated driving state transitions (Mimura at Para. [0092] discloses providing a notification “the mode setter 124 prompts exchange of an occupant by causing the HMI 30 to output a warning.”  Further in   Para. [0054] discloses that “HMI 30 includes an exchangeable mode setting switch 32, a displayer 34, various display devices, speakers, buzzers, touch panels, switches, and keys. The displayer 34 is, for example, a so-called touch panel which is formed integrally with an input operator.”).  
As per claim 4, Mimura and Yan disclose vehicle control device, wherein the one or more processors cause the vehicle control device to :
  set a recommended lane in the travel route in which one or more travel lanes are included (Mimura at Para. [0056] discloses “recommended lane determiner 61 divides a route supplied from the navigation device 50 into a plurality of blocks (for example, every 100 [m] in a vehicle running direction) and determines a recommended lane for each block with reference to the second map information 62.”);
  determine whether or not the host vehicle is traveling in the recommended lane (Mimura at Para. [0100] discloses “lane keeping in which the host vehicle M is caused to run without departing from the running lane is a running state in which the predetermined conditions are satisfied.” );
 in a case that the host vehicle is traveling outside of the recommended lane, causes the automated driving state to transition from the first automated driving state to the second automated driving state (Yan at Para. [0054] discloses “deviation from the route and start of recalculation, a determination result of each of a surrounding environment determination process, a speed check process, an eagerness determination process, a change of a driving mode from the AD mode to the MD mode”.); and
 in a case that a lane change control into the recommended lane is performed in the second automated driving state, causes the automated driving state to transition to the first automated driving state (Yan at Para. [0006] discloses that when “when the vehicle deviates from the original route … [t]he controller is configured to (i) set the autonomous drive mode when the vehicle travels along the original route”.).  
As per claim 5, Mimura and Yan disclose vehicle control device, wherein the one or more processors cause the vehicle control device to :
  set a recommended lane in the travel route in which one or more travel lanes are included (Mimura at Para. [0056] discloses “recommended lane determiner 61 divides a route supplied from the navigation device 50 into a plurality of blocks (for example, every 100 [m] in a vehicle running direction) and determines a recommended lane for each block with reference to the second map information 62.”);
  determine whether or not the host vehicle is traveling in the recommended lane (Mimura at Para. [0100] discloses “lane keeping in which the host vehicle M is caused to run without departing from the running lane is a running state in which the predetermined conditions are satisfied.” );
  estimate a remaining distance from the travel position to a branching point of the recommended lane, or a remaining time from the travel position to the branching point (Mimura at Para. [0068] which discloses “[w]hen the vehicle reaches a position a predetermined distance (which may be determined depending on an event type) prior to a switching point of the recommended lane, the behavior plan creator 123 starts a lane change event, a branching event, a merging event, or the like.”);
 in a case that the remaining distance is longer than a predetermined distance, or in a case that the remaining time is longer than a predetermined time period, and in a case that the host vehicle is traveling outside of the recommended lane,  maintain the automated driving state in the first automated driving state (Mimura shows a first driving mode called constant-speed running (Fig. 3) and in Para. [0066] discloses “constant-speed running event in which a vehicle runs in the same running lane at a constant speed, a following running event in which a vehicle runs to follow a preceding vehicle, a lane change event, a merging event, a branching event”); and
 in a case that the remaining distance is shorter than the predetermined distance, or in a case that the remaining time is shorter than the predetermined time period (Yan at Para. [0050] discloses “it is determined whether the calculated remaining time is longer than a threshold value (corresponding to a sufficient time, or a time longer than a predetermined period of time)”.), and in the case that the host vehicle is traveling outside of the recommended lane (Yan at Para. [0053] discloses “generation of the alternative route, an estimated arrival time is re-calculated”,),  cause the automated driving state to transition from the first automated driving state to the second automated driving state (Yan at Figure 5 shows that when arrival time constraint is not going to be met at step s503 the second automated state is selected at S800.).  
As per claim 6, Mimura and Yan disclose a vehicle control device, wherein the one or more processors cause the vehicle control device to :
  set a recommended lane in the travel route in which one or more travel lanes are included (Mimura at Para. [0056] discloses “recommended lane determiner 61 divides a route supplied from the navigation device 50 into a plurality of blocks (for example, every 100 [m] in a vehicle running direction) and determines a recommended lane for each block with reference to the second map information 62.”);
  determine whether or not the host vehicle is traveling in the recommended lane (Mimura at Para. [0100] discloses “lane keeping in which the host vehicle M is caused to run without departing from the running lane is a running state in which the predetermined conditions are satisfied.” );
 in a case that the host vehicle is traveling outside of the recommended lane,  perform a lane change control into the recommended lane (Mimura at Para. [0113] which discloses “operation buttons B1 to B7 are buttons for performing a lane change event, a branching event in which the vehicle is caused to branch in a branching zone immediate before, a merging event in which the vehicle is caused to merge to a main lane from a merging lane, an overtaking event, a running event with acceleration in which the vehicle is caused to accelerate with predetermined acceleration or higher, a running event with deceleration in which the vehicle is caused to decelerate with predetermined deceleration or higher, and an event in which a destination is changed and the vehicle is caused to run to the changed destination, respectively.”); and
 in a case that the destination is deleted or changed during the lane change control,  determine whether to stop or continue the lane change control based on a degree of progress of the lane change (Yan at Para. [0046] discloses “it is determined that there is enough space for the subject vehicle to perform lane change (S205: YES), the process moves to S207. When it is determined that the enough space is not secured (S205: NO)”).  
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mimura et al (US-20190291744-A1) and Sakuma et al (US-20170151958-A1)(“Sakuma”).
As per claim 7, Mimura discloses vehicle control device, comprising one or more processors that execute computer-executable instructions stored in a memory, wherein the one or more processors execute the computer-executable instructions to cause the vehicle control device (Figure 1) to:
  instruct initiation of automated driving of a host vehicle by an operation of a vehicle occupant (Mimura at Para. [0076] and [0088] which discloses “the predetermined operation is an occupant's operation of pressing the exchangeable mode setting switch 32. When the exchangeable mode setting switch 32 is pressed, the mode setter 124 acquires information indicating that the exchangeable mode setting switch 32 is pressed.”);
  set a destination by an operation of the vehicle occupant, together with generating a travel route to the destination in accordance with setting of the destination (Mimura at Para. [0055] which discloses “a destination input by an occupant using the navigation HMI 52 with reference to the first map information 54.”);
  specify a travel position of the host vehicle (Mimura at Para. [0100] which discloses “lane keeping in which the host vehicle M is caused to run without departing from the running lane is a running state in which the predetermined conditions are satisfied.”);
  set an automated driving state, together with performing a travel control for the host vehicle in accordance with the automated driving state (Mimura at Figure 1 and Para [0101] which discloses “information indicating whether the running state satisfies the predetermined conditions is stored in the storage device included in the automated driving controller 100.”); and
  issue a notification to the vehicle occupant (Mimura at Para. [0092] discloses providing a notification “the mode setter 124 prompts exchange of an occupant by causing the HMI 30 to output a warning.”  Further in   Para. [0054] discloses that “HMI 30 includes an exchangeable mode setting switch 32, a displayer 34, various display devices, speakers, buzzers, touch panels, switches, and keys. The displayer 34 is, for example, a so-called touch panel which is formed integrally with an input operator.”);
 wherein the one or more processors cause the vehicle control device (Mimura at Para. [0060] discloses “response to an instruction from the automated driving controller 100”.) to  :
  set the automated driving state to a first automated driving state in which the host vehicle is made to travel by the automated driving to the destination, in a case that   the initiation of automated driving is instructed in a state in which the destination has been set ( Mimura at Para. [0078] which discloses “exchangeable mode is an automated driving mode in which the host vehicle M is controlled such that the running state or behavior of the host vehicle M is more stable than that in other automated driving modes.” Further, in Para. [0076] which discloses “mode setter 124 determines an automated driving mode on the basis of an event, a target path, or the like which is determined by the behavior plan creator 123.”);
  set the automated driving state to a second automated driving state in which the host vehicle is made to travel by the automated driving along a road, in a case that   the initiation of automated driving is instructed in a state in which the destination has not been set (Mimura at Para. [0066] which discloses ” behavior plan creator 123 determines events which are sequentially performed in automated driving such that …  a following running event in which a vehicle runs to follow a preceding vehicle”.); and
Mimura does not disclose performing a lane change in the first and second automated driving state and providing a first notification and a second notification in a case that the lane change control is suspended in the first and second automated driving state.
Sakuma discloses a vehicle operation device having a presenting unit configured to show a current action and a next action to an occupant, and an action determination unit 33 that determines whether to permit actions performed by an autonomous vehicle on a driving route. See Abstract, and Figures 1-2 and Figures 8-10 .
     In particular Sakuma discloses a process to perform a lane change control in the first automated driving state (Sakuma at Para. [0027] discloses “action processing unit 32 controls actions performed by the autonomous vehicle C, such as a forward movement, a right turn, a left turn, a lane change, and a stop”,) and the second automated driving state (Sakuma at Figure 2 which show lane change selectable by the occupant as explained in Para. [0034] “the arrows A1 to A3 indicating a direction to move is operated by the occupant, the instruction unit 1 instructs the autonomous vehicle C to move in the direction indicated by the arrow operated by the occupant.”); and
  issue a first notification in a case that the lane change control is suspended in the first automated driving state (Sakuma at Figure 10, see Para. [0048], illustrates a future lane change (B3) with peripheral edges. In Figure 11when the lane change is suspended such as by cancelling the peripheral edges are removed as explained in Para. [0049].), and  issue a second notification that differs from the first notification in a case that the lane change control is suspended in the second automated driving state (Sakuma at Figure 8 shows and describes in Para. [0045] that when a lane change is suspended it is represented by  “arrow A3 with a darker color than the arrows A1 and A2. The instruction unit 1 prohibits the operation by the occupant on the region corresponding to the arrow A3 in association with the change of the indication made by the presenting unit 2.”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle controller of Mimura to include the vehicle notification device of Sakuma, since providing the driver with the ability to quickly deactivated a lateral control action would add another level of protection, and thereby improving safety of road traffic. 
Those in the art would be motivated to combine the vehicle controller of Mimura with the vehicle operation device of   Sakuma because the ability to include driver participation aligns the driving of the vehicle with the intentions of the driver without the need to change from an autonomous to a manual driving mode. Sakuma at Para. [0063].  

As per claim 8, Mimura discloses a vehicle control device, comprising one or more processors that execute computer-executable instructions stored in a memory, wherein the one or more processors execute the computer-executable instructions to cause the vehicle control device (Figure 1) to:
  instruct initiation of automated driving of a host vehicle by an operation of a vehicle occupant (Mimura at Para. [0076] and [0088] which discloses “the predetermined operation is an occupant's operation of pressing the exchangeable mode setting switch 32. When the exchangeable mode setting switch 32 is pressed, the mode setter 124 acquires information indicating that the exchangeable mode setting switch 32 is pressed.”);
  set a destination by an operation of the vehicle occupant, together with generating a travel route to the destination in accordance with setting of the destination (Mimura at Para. [0055] which discloses “a destination input by an occupant using the navigation HMI 52 with reference to the first map information 54.”); and
  set an automated driving state, together with performing a travel control for the host vehicle in accordance with the automated driving state (Mimura at Figure 1 and Para [0101] which discloses “information indicating whether the running state satisfies the predetermined conditions is stored in the storage device included in the automated driving controller 100.”);
   set the automated driving state to a first automated driving state in which the host vehicle is made to travel by the automated driving to the destination, in a case that   the initiation of automated driving is instructed in a state in which the destination has been set ( Mimura at Para. [0078] which discloses “exchangeable mode is an automated driving mode in which the host vehicle M is controlled such that the running state or behavior of the host vehicle M is more stable than that in other automated driving modes.” Further, in Para. [0076] which discloses “mode setter 124 determines an automated driving mode on the basis of an event, a target path, or the like which is determined by the behavior plan creator 123.”);
  set the automated driving state to a second automated driving state in which the host vehicle is made to travel by the automated driving along a road, in a case that   the initiation of automated driving is instructed in a state in which the destination has not been set (Mimura at Para. [0066] which discloses ” behavior plan creator 123 determines events which are sequentially performed in automated driving such that …  a following running event in which a vehicle runs to follow a preceding vehicle”.); and
Mimura does not explicitly disclose a process that prohibits a course changing operation when the destination is canceled or changed in the first automated driving state.
Sakuma discloses a vehicle operation device having a presenting unit configured to show a current action and a next action to an occupant, and an action determination unit 33 that determines whether to permit actions performed by an autonomous vehicle on a driving route. See Abstract, and Figures 1-2 and Figures 8-10 .
In particular Sakuma discloses  prohibit a course changing operation by the first automated driving state, in a case that the destination is canceled or changed during the travel control in the first automated driving state (Sakuma at Para. [0049] discloses that “the instruction unit 1 instructs the controller 3 to keep moving straight according to the operation by the occupant … [when] the action to overtake the vehicle D selected by the controller 3 is canceled”; and further, in Para. [0050] discloses that “occupant can therefore immediately change the action of the autonomous vehicle C when the intention of the occupant does not conform to the action selected by the autonomous vehicle C.” )
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle controller of Mimura to include the vehicle notification device of Sakuma, since providing the driver with the ability to quickly deactivated a lateral control action would add another level of protection, and thereby improving safety of road traffic. 
Those in the art would be motivated to combine the vehicle controller of Mimura with the vehicle operation device of   Sakuma because the ability to include driver participation aligns the driving of the vehicle with the intentions of the driver without the need to change from an autonomous to a manual driving mode. Sakuma at Para. [0063].  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kunihiko Chiba (US-20180208211-A1) discloses a control unit for executing a driving assistance when is permitted by a determining unit and executes the manual driving mode when the execution of driving assistance is determined to not be permitted by the determining unit, under a condition that the automatic switching mode is designated by the user interface unit. See Abstract and Figures 2-4.
Kenichiro AOKI (US-20170225685-A1) discloses a vehicle control that can improve the convenience of the driver who manually changes lanes when lane change control is cancelled. See Abstract and Figures 4-5.
Kunimichi Hatano (US-20190039626-A1) discloses a driving control unit that automatically controls a steering for a  vehicle so that the subject vehicle travels along a route to a destination and a switching controller (140) that switches a driving mode of the subject vehicle among a plurality of driving modes including a first driving mode and a second driving mode in which a degree of automated driving is lower than that in the first driving mode on the basis of an operation performed with respect to an operation device on which an operation of a vehicle occupant is performed.  See Abstract and Figures 6 & 9.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
       A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

                                                 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS BERNARDO RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIS B. RAMIREZ/      Examiner, Art Unit 3661                                                                                                                                                                                                  
/Elaine Gort/      Supervisory Patent Examiner, Art Unit 3661